Mueller Industries, Inc. Reports First Quarter 2014 Results MEMPHIS, Tenn., April 22, 2014 Mueller Industries, Inc. (NYSE: MLI) announced today that net income for the first quarter of 2014 was $24.7 million, or 44 cents per diluted share, compared with net income of $26.2 million, or 46 cents per diluted share, for the same period of 2013.Diluted earnings per share for 2013 have been adjusted to reflect a 2-for-1 stock split that was effected during the first quarter of 2014. Net sales for the first quarter of 2014 were $574.4 million compared with $559.7 million for the same quarter of the prior year.The increase in net sales was principally due to an overall increase in unit volumes of 8.6 percent, of which 6.4 percent was contributed by acquired businesses, partially offset by lower copper costs that impacted the selling prices of the Company’s products.Copper prices decreased 10 percent from the prior year averaging $3.24 per pound in the first quarter of 2014 compared with $3.60 per pound in the first quarter of 2013. In addition, on February 28, 2014 the Company completed the previously announced acquisition of Yorkshire Copper Tube for approximately $30.1 million. Regarding the outlook for 2014, Greg Christopher, CEO, said, “Construction activity got off to a slow start in 2014, principally due to this year’s harsh winter weather.We anticipate better business conditions as spring arrives.” He also added, “The acquisitions of Yorkshire Copper Tube and Howell Metal Company contributed favorably to the growth in unit volume, but as is typical with acquisitions of this nature, they follow a pattern where substantial changes occur that are costly.We are happy with our progress and we expect both businesses to be accretive to our earnings by year end.” Mueller Industries, Inc. is a leading manufacturer of copper tube and fittings; brass and copper alloy rod, bar and shapes; aluminum and brass forgings; aluminum and copper impact extrusions; plastic fittings and valves; refrigeration valves and fittings; and fabricated tubular products.Mueller’s operations are located throughout the United States and in Canada, Mexico, Great Britain, and China.Mueller’s business is importantly linked to: (i) the construction of new homes; (ii) the improvement and reconditioning of existing homes and structures; and (iii) the commercial construction market which includes office buildings, factories, hotels, hospitals, etc. ***** Page 1 of 5 Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties. These include economic and currency conditions, continued availability of raw materials and energy, market demand, pricing, competitive and technological factors, and the availability of financing, among others, as set forth in the Company’s SEC filings.The words “pro forma,” “outlook,” “estimate,” “project,” “intend,” “expect,” “believe,” “target,” and similar expressions are intended to identify forward-looking statements.The reader should not place undue reliance on forward-looking statements, which speak only as of the date of this report.The Company has no obligation to publicly update or revise any forward-looking statements to reflect events after the date of this report. CONTACT: Jeffrey A. Martin, (901) 753-3226 Page 2 of 5 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended (In thousands, except per share data) March29, 2014 March30, 2013 Net sales $ $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Operating income Interest expense ) ) Other income, net 88 Income before income taxes Income tax expense ) ) Consolidated net income Net income attributable to noncontrolling interest ) ) Net income attributable to Mueller Industries, Inc. $ $ Weighted average shares for basic earnings per share Effect of dilutive stock-based awards Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ Summary Segment Data: Net sales: Plumbing & Refrigeration Segment $ $ OEM Segment Elimination of intersegment sales ) ) Net sales $ $ Operating income: Plumbing & Refrigeration Segment $ $ OEM Segment Unallocated expenses ) ) Operating income $ $ Page 3 of 5 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) March29, 2014 December28, 2013 ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, net Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of debt $ $ Accounts payable Other current liabilities Total current liabilities Long-term debt Pension and postretirement liabilities Environmental reserves Deferred income taxes Other noncurrent liabilities Total liabilities Total Mueller Industries, Inc. stockholders’ equity Noncontrolling interest Total equity $ $ Page 4 of 5 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Quarter Ended (In thousands) March29, 2014 March30, 2013 Cash flows from operating activities Consolidated net income $ $ Reconciliation of consolidated net income to net cash used in operatingactivities: Depreciation and amortization Stock-based compensation expense Gain on disposal of properties ) ) Deferred income taxes ) ) Income tax benefit from exercise of stock options ) ) Changes in assets and liabilities, net of business acquired: Receivables ) ) Inventories ) Other assets ) Current liabilities ) ) Other liabilities ) ) Other, net ) Net cash used in operating activities ) ) Cash flows from investing activities Business acquired ) — Capital expenditures ) ) Net withdrawals from (deposits into) restricted cash balances ) Proceeds from the sales of properties Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid to stockholders of Mueller Industries, Inc. ) ) Debt issuance cost — ) (Repayment) issuance of debt by joint venture, net ) Repayment of long-term debt ) ) Issuance of debt — Net cash received to settle stock-based awards 65 Income tax benefit from exercise of stock options 30 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Page 5 of 5
